DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
Status of Claims
This office action is responsive to the amendment filed 25 January 2022. As directed by the amendment claims 6, 7 and 13 have been amended, and claims 2, 9, and 11 have been cancelled. Thus, claims 1, 3-8, 10, 12 and 13 are presently pending in this application.

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/550,596 and 62/578,463, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  While, Application No. 62/550,596 provides adequate support for managing a brain sleep mode, the application does not provide adequate support for a method or apparatus that specifically includes generating an electromagnetic field and positioning the generated electromagnetic field near the brain such a brain functional site is within a near field of the generated electromagnetic field. While, Application No. 62/578,463 provides adequate support for generating an electromagnetic field for managing a brain sleep mode, the application does not provide adequate support for positioning the electromagnetic field near the brain such a brain functional site is within a near field of the generated electromagnetic field. Accordingly, the effective filing date of the present application is the filing date of the instant application, 27 August 2018.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2016/0278687 A1) in view of Deem et al. (US 2008/0269851 A1) (Deem).
Referring to claim 1: Xia teaches a method of modulating a neuronal firing frequency at a brain functional site in a brain (see paragraphs [0017]-[0018], [0022] and [0026]-[0027]), comprising: generating an electromagnetic field having a power varying at a preset modulating frequency (see paragraphs [0030] and [0034]-[0035]); and arranging the generated electromagnetic field near the brain such that the brain functional site is within a near field of the generated electromagnetic field (see figures 2-3 and 7-8; paragraphs [0028], [0030] and [0034]-[0035]; claim 3; wherein the antenna, #4/19/24/26, are positioned against the head or within a distance, g, from the head; and wherein the frequency of the generated electromagnetic field ranges from 3 kHz to 300 GHz, which Applicant has disclosed as being sufficient for producing a near field of sufficient size to result in the brain functional site being located in the near field when the antenna is positioned against the head to impart modulation of the functional site). Xia further teaches the near field of the generated electromagnetic field is generated by an antenna (see figures 2-3 and 7-8, #4/19/24/26) but is silent to and satisfies the condition of 0 < d ≤ 0.62 *                        
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    , wherein d represents a distance from the antenna to an edge of the near field where the near field ends, D represents a largest dimension of the antenna, and X represents a wavelength                         
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    , wherein D represents the largest dimension of the antenna, and                         
                            λ
                        
                     represents the wavelength of the generated electromagnetic field (see paragraphs [0155]-[0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Xia such that the antenna configuration satisfies the recited relationship like taught by Deem in order to ensure the targeted brain functional site is within the reactive near field of the antenna.
The limitation following the "to polarize" clause of the claim limitation "to polarize extracellular fluid at the brain functional site with the power of the electromagnetic field, such that a polarization density of the extracellular fluid varies at the preset modulating frequency and neurons in the extracellular fluid are modulated to fire at the preset modulating frequency" is not given patentable weight since it is merely reciting an intended result of the positively recited process steps of "generating an electromagnetic field" and “arranging the generated electromagnetic field near the brain”. As outlined above, Xia, as modified by Deem, specifically teaches the positively recited steps of the claimed invention.
Referring to claim 3: Xia further teaches the frequency of the generated varying electromagnetic field in vacuum is such that the wavelength of the electromagnetic field at the brain functional site matches the dimension of the targeted brain functional site (see claim 3; wherein frequencies in the range of 3 kHz to 300 GHz with have wavelengths that match dimensions of the targeted brain functional site; e.g., a 6 GHz frequency has 5 cm wavelength, 30 GHz frequency has a 1 cm wavelength, a 300 GHz frequency has a 1 mm wavelength; and 
Referring to claim 4: Xia further teaches the frequency of the generated varying electromagnetic field in vacuum is such that the wavelength of the electromagnetic field at the brain functional site is from 70% to 130% of a dimension of the brain functional site (see claim 3; wherein frequencies in the range of 3 kHz to 300 GHz with have wavelengths that match dimensions of the targeted brain functional site; e.g., a 6 GHz frequency has 5 cm wavelength, 30 GHz frequency has a 1 cm wavelength, a 300 GHz frequency has a 1 mm wavelength; and wherein Applicant has disclosed (see paragraph [0046] of specification as originally filed) that the targeted brain functional site VLPO is about 1 cm and an electromagnetic field of 6 cm wavelength with have a wavelength of 1 CM in the brain).
Referring to claim 8: Xia teaches an apparatus (see figures 2-3) for modulating a neuronal firing frequency at a brain functional site in a brain (see paragraphs [0017]-[0018], [0022] and [0026]-[0027]), comprising a signal generation module (see figures 2-3, #2) and an antenna (see figures 2-3, #4) connected to the signal generation module, wherein the signal generation module is configured to generate an electrical signal with its power modulated with a preset modulating frequency in a burst format, and send the electrical signal to the antenna; and the antenna is configured to receive the modulated electrical signal from the signal generation module and generate an electromagnetic field having a power varying at the preset modulating frequency based on the electrical signal (see paragraphs [0028] and [0030]); wherein when the apparatus is placed near the brain so that the brain functional site is within a near field of the generated electromagnetic field (see figures 2-3; paragraphs [0028], [0030]; claim 3; wherein the                         
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    , wherein d represents a distance from the antenna to an edge of the near field where the near field ends, D represents a largest dimension of the antenna, and X represents a wavelength of the generated electromagnetic field in vacuum. Deem teaches an antenna for generating an electromagnetic field wherein the reactive near field of the generated electromagnetic field is defined by the distance from the antenna to a target and this distance may be approximately 0.62 *                        
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    , wherein D represents the largest dimension of the antenna, and                         
                            λ
                        
                     represents the wavelength of the generated electromagnetic field (see paragraphs [0155]-[0158]). It would have been obvious to one of ordinary skill in the art before the effective filing 
The limitation following the "wherein when the apparatus is placed near the brain" clause of the claim limitation " wherein when the apparatus is placed near the brain so that the brain functional site is within a near field of the generated electromagnetic field, extracellular fluid at the brain functional site is polarized with the power of the electromagnetic field, such that a polarization density of the extracellular fluid varies at the preset modulating frequency and neurons in the extracellular fluid are modulated to fire at the preset modulating frequency" is not given patentable weight since it is merely reciting an intended result of the use of the positively recited structural elements of "a signal generation module” and “an antenna”. As outlined above, Xia, as modified by Deem, specifically teaches the positively recited structural elements of the claimed invention.
Referring to claim 10: Xia further teaches the frequency of the generated varying electromagnetic field in vacuum is such that the wavelength of the electromagnetic field at the brain functional site matches the dimension of the targeted brain functional site (see claim 3; wherein frequencies in the range of 3 kHz to 300 GHz with have wavelengths that match dimensions of the targeted brain functional site; e.g., a 6 GHz frequency has 5 cm wavelength, 30 GHz frequency has a 1 cm wavelength, a 300 GHz frequency has a 1 mm wavelength; and wherein Applicant has disclosed (see paragraph [0046] of specification as originally filed) that the targeted brain functional site VLPO is about 1 cm and an electromagnetic field of 6 cm wavelength with have a wavelength of 1 CM in the brain).
Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Deem, as applied to claims 1 and 8 above, in view of Rauscher (US 2012/0109241 A1).
Referring to claims 5 and 12: With regards to claims 1 and 8 above, Xia further teaches the brain functional site is the brain sleep-promoting site VLPO; wherein a low frequency pulse modulated RF EM wave is applied to the VLP to modulate upwards the neuronal activation frequency of the VLPO, which is located in the hypothalamus, for sleep induction (see paragraph [0017]). Xia, as modified by Deem, is silent to the preset modulating frequency is determined based on an operational neuronal firing frequency at the brain functional site and ranges from 1Hz to 2500Hz.  Rauscher teaches the hypothalamus frequency of firing is about 18 to 23 Hz and that nighttime increases in the hypothalamus in the range of 20 to 45 Hz (see paragraph [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preset modulation frequency of Xia, as modified by Deem, based on the nighttime operational neuronal firing frequency like taught by Rauscher in order to modulate upwards the neuronal activation frequency of the VLPO so as to induce sleep.
Referring to claim 13: With regards to claim 8 above, Xia further teaches the brain functional site is the brain sleep-promoting site VLPO; wherein a low frequency pulse modulated RF EM wave is applied to the VLP to modulate upwards the neuronal activation frequency of the VLPO, which is located in the hypothalamus, for sleep induction (see paragraph [0017]); and in an alternative embodiment teaches propagating EM waves through the amygdala, which is located in the temporal lobe (see [0029]). Xia, as modified by Deem, is silent to the signal generation module generating electromagnetic field having a modulating frequency that is in the range of 25Hz to 85Hz.  Rauscher teaches the hypothalamus frequency of firing is about 18 to 23 
The examiner notes that claim 13 is an apparatus claim and that the prior art merely needs to meet the structural limitations of the claim (i.e. capable of generating an electromagnetic field having a modulating frequency in the range of 25Hz to 85Hz) and that the remainder of the claim following “the apparatus is used for” is not given patentable weight since it is merely reciting an intended result of the use of the positively recited structural elements of "a signal generation module” and “an antenna”. As outlined above, Xia, as modified by Deem and Rauscher, specifically teaches the positively recited structural elements of the claimed invention.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references due to possible damage (e.g., from heating) to the brain, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the test In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As outlined above, Xia already teaches application of a near field consistent with the claimed invention. Deem is not cited for its use of a near field but is merely relied upon to teach that it is known in the prior art to define a near field generated by an antenna and satisfies the condition of 0 < d ≤ 0.62 *                        
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                3
                                            
                                        
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    . See also de Rochemont (US 2007/0003781 A1), Sormann et al. (US 2006/0161225 A1), Hilgeman et al. (US Patent No. 6,828,937), and Franchi et al. (US Patent No. 4,998,112), which evidence that it is well-known in the prior art to define a near field generated by an antenna and satisfies the condition claimed. Furthermore, given both Xia and Deem teach a signal generation module for generating an electromagnetic field having a frequency within a similar range (see Xia claim 3, wherein the electromagnetic waves range from 3 kHz to 300 GHz; and Deem paragraph [0068], wherein the generator is a 100 kHz to 6 GHz electromagnetic wave generator), it would have been obvious to one of ordinary skill in the art modify the antenna of Xia such that the antenna configuration satisfies the recited relationship like taught by Deem in order to ensure the targeted brain functional site is within the reactive near field of the antenna. 
Applicant argues that the recited method provides a technical effect that is not known in the prior art and shall be deemed remarkable and unpredictable to one of ordinary skill. As outlined above, Xia teaches the claim method aside from the near-field antenna relationship, which is well-known in the art as discussed above. Aside from basic experimental results, applicant has not demonstrated in any way that the results presented were unexpected. Examiner .

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Proposed language is presented as follows:
1. (Currently Amended) A method of modulating a neuronal firing frequency at a brain sleep promoting site, the ventrolateral preoptic nucleus (VLPO)
generating an electromagnetic field having a power varying at a preset modulating frequency;
arranging the generated electromagnetic field near the brain such that the brain sleep promoting 
modulating the brain sleep promoting site with the generated electromagnetic field at the preset modulating frequency[[,]] to polarize extracellular fluid at the brain sleep promoting , and to transition the brain from a wake mode to a sleep mode, wherein modulating the brain sleep promoting site facilitates the brain's glymphatic system removal of amyloid beta generated during the wake mode; and
modulating the brain sleep promoting site with the generated electromagnetic field at the preset modulating frequency to further transition the brain to a rapid eye movement (REM) sleep stage, 
            
                
                    
                        
                            
                                
                                    D
                                
                                
                                    3
                                
                            
                        
                        
                            λ
                        
                    
                
            
        , wherein d represents a distance from the antenna to an edge of the near field where the near field ends, D represents a largest dimension of the antenna, and X represents a wavelength of the generated electromagnetic field in vacuum.
6. (Cancelled)
7. (Currently Amended) The method of claim 1, further comprising: 


- modulating, once the brain transitions to the REM sleep stage, one or more of n of the frontal or temporal lobe 
The following is a statement of reasons for the indication of allowable subject matter:  Xia, as modified by Deem, as presented above, is the closet prior art of record, teaching a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791